El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
H
Los apelantes, Ariel Pérez Vega y Ada Román Padilla (en adelante los apelantes), quienes han convivido en una *207relación de concubinato estable, sin intenciones de con-traer matrimonio durante al menos diez (10) años, presen-taron el 28 de enero de 1994 una petición para adoptar conjuntamente a la menor A.M.Q.M., quien vivía con ellos desde los veinte (20) días de nacida.(1)
La Procuradora Especial de Relaciones de Familia (en adelante la Procuradora) se opuso a la petición de adopción debido a que los apelantes incumplían con el requisito de estar casados entre sí, establecido por el Código Civil para poder adoptar conjuntamente. Argumentó la Procuradora que el incumplimiento de este requisito sustantivo privaba de jurisdicción al tribunal.
No obstante lo anterior, el Tribunal de Primera Instan-cia, Sala Superior de Arecibo (Hon. Myrta Irizarry Ríos, Juez), soslayó los argumentos de la Procuradora y permitió la adopción conjunta de la menor por los apelantes. La Pro-curadora apeló ante el Tribunal de Circuito de Apelaciones, el cual revocó la sentencia recurrida.
Inconformes, los apelantes acuden ante nos mediante un recurso de apelación formulando el siguiente señala-miento de error:
Erró el Honorable Tribunal de Circuito de Apelaciones, Cir-cuito Regional III (Arecibo) al resolver que, en las circunstan-cias de este caso, el requisito establecido por el artículo 131 del Código Civil vigente (31 L.RR.A. 352) de que para poder adop-tar una pareja tiene que estar legalmente casada, no constituye u[n] discrimen o clasificación no permitida por las secciones 1, 7 y 8 del Artículo II de la Constitución del Estado Libre Asociado de Puerto Rico. Solicitud de apelación, pág. 3.
Acogido el recurso de apelación y habiendo comparecido las partes, procedemos a resolver.
*208HH I — i
El artículo del Código Civil de Puerto Rico, vigente al momento de autorizarse la adopción, disponía en su primer párrafo: “Nadie podrá ser adoptado por más de una persona, salvo el caso en que los adoptantes estuvieren casados entre sí.” Art. 131 del Código Civil, Ley Núm. 86 de 15 de junio de 1953 (31 L.P.R.A. see. 532).
Anteriormente hemos establecido que este requisito, así como los demás requisitos sustantivos para cualificar como un adoptante hábil, son de carácter jurisdiccional. Esto es, que el incumplimiento con uno sólo de ellos priva de jurisdicción al tribunal. Ex Parte Warren, 92 D.P.R. 299 (1965). En M.J.C.A., menor, v. J.L.E.M., menor, 124 D.P.R. 910, 921 (1989), dijimos:
Los requisitos sustantivos para ser adoptante son jurisdiccionales. Su incumplimiento priva de jurisdicción al tribunal. Ex Parte Warren, supra. Otros requisitos sustantivos son: el del consentimiento del adoptado en los casos que pro-ceda, el de sus padres o tutor cuando sea necesario y el del padre que lo haya reconocido —Art. 135 del Código Civil, 31 L.P.R.A. see. 536— y el que los cónyuges adoptarán conjunta-mente salvo lo dispuesto en el Art. 131 del Código Civil, 31 L.P.R.A. see. 532. (Enfasis suplido, en el original y escolio omitido.)
El Estado permite la adopción conjunta, a modo excepcional, sólo cuando los adoptantes estén casados entre sí. Véase Ex parte J.A.A., 104 D.P.R. 551, 557 (1976).
En 1995, la legislación en torno a la adopción fue en-mendada extensamente con el propósito de flexibilizar y expeditar los mecanismos de adopción para que esa insti-tución social pudiese ser utilizada de forma más amplia y rápida por aquellos que deseen ser padres adoptivos.(2)
*209A pesar de que el legislador se dio a la tarea de eliminar obstáculos innecesarios y agilizar los mecanismos para fa-cilitar la adopción, éste eligió conservar el carácter excep-cional de la adopción conjunta, y mantuvo el requisito de que sólo podrían adoptar conjuntamente un hombre y una mujer casados entre sí. Véase Art. 133 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 534.
Dispone el Art. 133 del Código Civil, según enmendado por la Ley Núm. 8 de 19 de enero de 1995, supra:(3) “Nadie podrá ser adoptado por más de una persona, salvo que los adoptantes, estuvieren casados entre sí, en cuyo caso se deberá adoptar conjuntamente.”
La redacción originalmente propuesta para dicho artí-culo en el P. del S. 944 de 16 de noviembre de 1994, y en el de su contraparte en la Cámara de Representantes, P. de la C. 1607 de 17 de noviembre de 1994, permitía expresa-mente la adopción conjunta por parte de parejas que sostu-vieren una relación consensual. Sin embargo, el legislador decidió no autorizar dicho tipo de adopciones en la redac-ción final del artículo. Asimismo, ambos proyectos conte-nían el último párrafo de dicho artículo que trata sobre la discreción del tribunal “para resolver situaciones como las dispuestas en este artículo”.(4) 1995 Leyes de Puerto Rico 49.
El texto del artículo propuesto en los proyectos de am-bos cuerpos legislativos disponía de la siguiente manera:
Nadie podrá ser adoptado por más de una persona, salvo que los adoptantes estuvieren casados entre sí o sostuvieren una relación consensual. En ambos casos se deberá adoptar conjuntamente.
Un cónyuge podrá adoptar individualmente en cualquiera de los siguientes casos:

*210
No obstante lo anterior, un miembro de una relación consensual podría adoptar individualmente cuando el bienestar y con-veniencia del adoptando así lo requiriere. Si el peticionario con-trae matrimonio después de presentada la petición de adopción, el derecho del peticionario de ser adoptante prevalecerá, excepto que por acuerdo de ambos cónyuges, éstos podrán adoptar con-juntamente si así lo decretare el tribunal; considerando siempre como eje central, en ambas situaciones, el bienestar y convenien-cia del hijo menor de edad.

El tribunal tendrá discreción para resolver situaciones como las dispuestas en este artículo, teniendo siempre como guía de su decisión el bienestar y conveniencia del menor. (El texto con énfasis suplido fue eliminado de la legislación que finalmente fue aprobada). P. del S. 944, supra, 12ma Asamblea Legislativa, 6ta Sesión Extraordinaria, págs. 5-6.
Esta redacción fue rechazada por varios ponentes sobre el fundamento de que la adopción conjunta debe reservarse para aquellas parejas unidas por un vínculo matrimonial.(5) Al contrastar la redacción original del pro-yecto con la del Art. 133 vigente, supra, colegimos clara-mente que el legislador, conscientemente, decidió reservar exclusivamente la adopción conjunta en el caso de parejas casadas y excluir de este tipo de adopción a las parejas consensúales.
Vemos, pues, que enmarcado dentro de un interés apre-miante de velar por el bienestar del menor, de promover la *211conservación de la unidad familiar y de prevenir la desin-tegración de la familia —caracterizada como la institución social más importante(6)— el Estado mantuvo la certeza del vínculo matrimonial, como requisito de carácter juris-diccional para la adopción conjunta.
HH H-1 HH
Los apelantes impugnan la constitucionalidad del anterior Art. 131, vigente al solicitar la adopción en el caso de autos, al éste impedir la adopción conjunta de la menor por no estar ellos casados entre sí. Alegan que viola su derecho a la igual protección de las leyes debido a que establece una clasificación sospechosa por razón de condición social; y que atenta, en términos generales, contra su derecho a la intimidad en contravención a las Secs. 1, 7 y 8 del Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1. Veamos.
La See. 7 del Art. II de la Constitución de Puerto Rico, supra, ed. 1999, pág. 280, establece que “[n]inguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes”.
La garantía de la igual protección de las leyes "no prohíbe o impide que el Estado establezca clasificaciones para descargar adecuada y eficientemente sus funciones”, San Miguel Lorenzana v. E.L.A., 134 D.P.R. 405, 424 (1993), ni exige que se le dé un trato igual a todas las personas. “Lo que prohíbe es el trato desigual injustificado.” Id.
“ ‘[E]l principio cardinal en que se funda constitucionalmente la igual protección de las leyes es el de “trato
*212similar para personas similarmente situadas”. ’ ” Berberena v. Echegoyen, 128 D.P.R. 864, 878 (1991).
Cuando se impugna la validez de un estatuto o de una actuación gubernamental por atentar contra la igual protección de las leyes, los tribunales, ordinariamente, utilizarán un escrutinio tradicional o de nexo racional para comprobar su constitucionalidad. Este escrutinio sólo exige que el Estado demuestre la existencia de un interés legítimo en la actuación gubernamental, y que el medio utilizado para adelantar dicho interés tiene un nexo racional. “La ley será constitucional siempre que razonablemente pueda concebirse orna situación que justifique la clasificación.” (Enfasis suprimido.) Berberena v. Echegoyen, supra, pág. 879.
Bajo el escrutinio tradicional o de nexo racional, una clasifi-cación legislativa no debe ser declarada inválida o inconstitu-cional a menos que sea claramente arbitraria; esto es, que no exista un interés legítimo del Estado o que no pueda estable-cerse nexo racional alguno entre la clasificación y un interés estatal. Aplicando este criterio se ha resuelto que es constitu-cional una ley siempre que pueda concebirse razonablemente una situación de hechos que justifique la clasificación, teniendo el peso de la prueba aquel que alega la inconstitucionalidad de la legislación en controversia.
Por otro lado, este Tribunal ha establecido que cuando el planteamiento de inconstitucionalidad, bajo esta cláusula, se hace contra una legislación de tipo económico ó social, el crite-rio tradicional mínimo solo exigirá que la clasificación no sea arbitraria y que ésta pueda establecer un nexo racional con los propósitos del estatuto. (Cita omitida.) Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562, 582 (1992).
No obstante, si estamos ante una clasificación sospechosa o un acto del Estado, que afecte algún derecho fundamental, se aplicará el escrutinio estricto para evaluar la validez de la acción estadual.
Son clasificaciones sospechosas aquellas que se establecen por razón de raza, color, sexo, nacimiento, origen o condición social, ideas políticas o religiosas y *213nacionalidad. San Miguel Lorenzana v. E.L.A., supra. Por otro lado, se reconocen como derechos fundamentales el derecho a la vida, a la libertad de culto, a la libertad de expresión, al voto, a la protección contra ataques abusivos a la honra y el derecho de intimidad. Id.
Si se dan las circunstancias particulares para la utilización del escrutinio estricto, la ley o la actuación impugnada se presume inconstitucional y le corresponde al Estado demostrar que existe un interés apremiante que la justifique y que el medio utilizado para promover dicho interés es el necesario, esto es, que es el menos oneroso para adelantarlo. San Miguel Lorenzana v. E.L.A., supra; Berberena v. Echegoyen, supra.
IV
Los apelantes alegan que debemos utilizar el escrutinio estricto debido a que el Art. 131 del Código Civil, supra, establece una clasificación sospechosa por condición social y además viola su derecho fundamental a la intimidad. No tienen razón.
A. Discrimen por origen o condición social
La Sec. 1 del Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 257, dispone, en su parte pertinente, de la siguiente manera: “La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de ... origen o condición social ...” (Enfasis suplido.)
El discrimen por origen o condición social, según expresado por la Convención Constituyente en los debates con antelación a la aprobación de la Constitución, significa que “no importa la extracción de la persona, su situación económica, su condición en la comunidad, todos los puerto-*214rriqueños y todas las personas sujetas a las leyes de Puerto Rico son iguales ante nuestras leyes ...”.2 Diario de Sesio-nes de la Convención Constituyente 1382 (1952).(7)
En este sentido, también se expresó el delegado señor González Blanes al manifestar su conformidad con la eli-minación de la frase “posición económica” dentro de las prohibiciones de discriminación contenidas en la Sec. 1 del Art. II de la Constitución del E.L.A., supra, por entender que dicho concepto de posición económica estaba incluido dentro de la expresión “origen o condición social”. A tales efectos, señaló el delegado: “Nos satisface la eliminación de ‘posición económica’, porque entiendo que ahí está incluida la dificultad que levanta el compañero Reyes Delgado al ponerse más adelante ‘o condición social’....” Diario de Se-siones, supra, T. 3, pág. 2245.
Finalmente, el Informe de la Comisión de la Carta de Derechos confirma esta visión, al señalar que con la inclu-sión de la prohibición de discriminación por “origen social” se “reafirma el principio de descartar toda gradación, favo-ritismo o prejuicio al sopesar los méritos de una causa judicial, de una solicitud en el servicio público, de una su-basta, etc., por motivos de origen o condición social”. Diario de Sesiones, supra, T. 4, pág. 2562.
Vemos, pues, cómo la expresión “origen o condición social” se refiere a discrímenes económicos y sociales, y no a distinciones razonables que puedan surgir por el estado civil de las personas. Véase R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, Ira ed., San Juan, Ed. C. Abo. P.R., 1988, Vol. II, pág. 1189.(8) Los apelantes no especifican de qué manera particular el Art. 131 del Código Civil, supra, discrimina en su contra *215por “origen o condición social” ni hacen una exégesis acep-table de la disposición constitucional para demostrar que el requisito jurisdiccional de estar casados para poder adoptar conjuntamente constituye discrimen por condición social.
A la luz de lo anterior, concluimos que la clasificación entre parejas casadas y no casadas no guarda relación con el discrimen por “origen o condición social” según interpretado en el contexto constitucional, por lo que debemos analizar la validez del estatuto impugnado, no bajo el riguroso prisma del escrutinio estricto como nos piden los apelantes, sino utilizando el escrutinio tradicional de nexo racional.
Enfocada la controversia en su justa perspectiva jurí-dica, debemos determinar si la clasificación hecha por el Art. 131 del Código Civil, supra, vigente al momento de solicitarse la adopción, responde a algún interés legítimo del Estado al reservar al hombre y la mujer casados entre sí la facultad exclusiva de adoptar conjuntamente, y si el medio utilizado para adelantar dicho interés guarda una relación racional con dicho interés del Estado.
La exposición de motivos de la ley que enmendó recientemente los artículos del Código Civil sobre la adopción, Ley Núm. 8 de 19 de enero de 1995, Leyes de Puerto Rico, pág. 46, expresa claramente el interés legítimo del Estado en permitir la adopción conjunta únicamente en aquellos casos en los que los adoptantes estén casados entre sí.
Es política pública e interés apremiante del Estado promover el bienestar y el mejor interés de los menores, y protegerlos de estar expuestos a condiciones y experiencias que sean nocivas a su desarrollo físico, emocional y moral.
Los niños de Puerto Rico merecen tener la oportunidad de que sus vidas se desarrollen al calor de un hogar, sintiendo el amor de unos padres. La institución de la familia es el pilar *216principal de nuestra sociedad, por lo tanto hay que brindarle a esos niños la oportunidad de formar parte de un seno familiar. (Énfasis suplido.) Exposición de Motivos de la Ley Núm. 8, supra, 1995 Leyes de Puerto Rico 46-47.
En la misma línea se expresó el legislador en la Exposi-ción de Motivos de la Ley Núm. 9 de 19 de enero de 1995, Leyes de Puerto Rico, pág. 60, que enmendó el procedi-miento para la adopción de menores. Allí se consignó que:
Es de conocimiento general el interés apremiante del Estado, el que cuida y promueve celosamente en favor de la conservación de la unidad familiar y en prevención de la desintegración de la institución social más importante: la familia. Es un derecho inalienable de los niños el poder vivir y crecer dentro del seno de un hogar feliz y al calor de sus padres. No obstante, también es deber social elevado a nivel constitucional de Puerto Rico, el tomar todas las medidas al alcance del Estado para la protec-ción y el bienestar de los menores de edad, quienes son campo fértil para toda clase de abusos y abandonos. (Énfasis suplido.) 1995 Leyes de Puerto Rico 60.
Por otro lado, sabido es que el matrimonio es institución fundamental y eje central de nuestra sociedad, que conti-núa siendo la base de la familia y de la vida social. (9)
“ ‘[SJeguimos valorando la familia matrimonial como el régimen socialmente más deseable. Además, en nuestro país existe una clara política pública de protección y fortalecimiento de la familia, y el matrimonio es el paso inicial para su formación.” Mercado, Quilichini v. U.C.P.R., 143 D.P.R. 610 (1997).(10)
El matrimonio goza de un carácter institucional que genera entre los contrayentes un estado civil que es fuente de *217obligaciones y derechos. Es una institución procedente de un contrato civil “en virtud del cual un hombre y una mu-jer se obligan mutuamente a ser esposo y esposa, y a cum-plir el uno para con el otro los deberes que la ley les impone”. Art. 68 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 221.
El Art. 88 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 281, consigna los deberes mínimos con los que las pa-rejas se comprometen a cumplir libremente dentro del ma-trimonio: “Dios cónyuges están obligados a vivir juntos, guardarse fidelidad y socorrerse mutuamente”. íd. La rela-ción matrimonial crea un vínculo entre los contrayentes.
Precisamente el carácter institucional del matrimonio, el estado civil que éste genera y las obligaciones y garan-tías que dicho vínculo confiere, ofrecen cierta seguridad y estabilidad necesarias para la protección de los menores.
En vista del reconocido interés apremiante que posee el Estado en garantizar el bienestar de los menores adoptados, y de “protegerlos de estar expuestos a condiciones y experiencias que sean nocivas a su desarrollo físico, emocional y moral” (Exposición de Motivos de la Ley Núm. 8, supra, pág. 46), consideramos a la institución de la familia matrimonial como fuente de estabilidad, protección y educación para el menor. Por lo tanto, su elección por parte del legislador como única excepción a la de ordinario prohibida adopción conjunta, guarda una relación racional con el referido interés público.
B. La violación al derecho a la intimidad
Los apelantes exponen escuetamente que la clasifica-ción entre parejas casadas y no casadas es también sospe-chosa por infringir su derecho fundamental a la intimidad como concubinos que no desean legalizar su relación con-trayendo matrimonio. Sin embargo, no explican ni exponen cuál es el ámbito de intimidad que está siendo violado por la disposición en controversia del Código Civil ni aspecto *218alguno de la doctrina en torno al derecho a la intimidad que pueda ser extendido al caso de autos.
El Art. II, Sec. 8 de la Constitución de Puerto Rico, supra, ed. 1999, pág. 301., establece que “[t]oda persona tiene derecho a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar”.
Esta sección, junto a la sección primera del mismo artí-culo que expresa el principio de que la dignidad del ser humano es inviolable, es la fuente del derecho a la intimi-dad en nuestro esquema constitucional.
El derecho a la intimidad es uno de los derechos fundamentales de mayor rango en nuestro ordenamiento constitucional. Pueblo v. Santiago Feliciano, 139 D.P.R. 361 (1995); Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986); P.R. Tel.Co. v. Martínez, 114 D.P.R. 328 (1983).
Es bien conocido que el derecho a la intimidad protege la decisión de aquellas parejas que deseen contraer matrimonio debido a que la libertad para casarse ha sido reconocida históricamente como uno de los derechos personales vitales, esencial para la búsqueda de la felicidad por parte de las personas libres. Loving v. Virginia, 388 U.S. 1 (1967). Después de todo, el matrimonio es uno de los derechos civiles básicos del ser humano, fundamental para nuestra propia existencia y supervivencia. Skinner v. Oklahoma ex rel. Williamson, 316 U.S. 535 (1942).
Más recientemente, el Tribunal Supremo de Estados Unidos ha señalado que el derecho al matrimonio es parte fundamental del derecho a la intimidad. Zablocki v. Redhail, 434 U.S. 374 (1978). Véanse, además: Planned Parenthood of Southeastern PA. v. Casey, 505 U.S. 833 (1992); Whalen v. Roe, 429 U.S. 589 (1977); Carey v. Population Services International, 431 U.S. 678 (1977); Cleveland Board of Education v. LaFleur, 414 U.S. 632 (1974); Griswold v. State of Connecticut, 381 U.S. 479 (1965). *219Véase en Puerto Rico a Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978).
Sin embargo, aún en el caso del matrimonio, el Tribunal Supremo federal ha reconocido que el Estado puede imponer legítimamente condiciones razonables al matrimonio, siempre y cuando no se interfiera sustancialmente con la decisión libérrima de entrar en una relación marital. Véase Zablocki v. Redhail, supra; Califano v. Jobst, 434 U.S. 47 (1977).
El caso de autos dista considerablemente de la situación anterior. Contrario a los casos reseñados, los apelantes no desean estar en una relación marital para formalizar su unión. Ellos desean permanecer en una unión de hecho o relación more-uxorio. De entrada, carecen de uno de los elementos esenciales que le confieren a la decisión de ca-sarse su alta estima en la jerarquía de derechos constitucionales. Esto es, el querer entrar en una unión que se eleva al rango de institución legal por los derechos y deberes jurídicos que de ella dimanan.
Una pareja consensual que desea adoptar conjunta-mente, tampoco ha visto su ámbito de intimidad penetrado injustificadamente por el Estado al éste exigir, como condi-tio sine qua non para autorizar la adopción conjunta, el que los adoptantes estén casados entre sí.
Debido al interés apremiante del Estado en garantizar el bienestar del menor, la adopción es una institución civil meticulosamente regulada por la legislación sobre la materia, tanto en su aspecto sustantivo como en lo procesal. El requisito de que los adoptantes estén casados entre sí, impuesto por el Art. 131 del Código Civil, supra, para poder adoptar conjuntamente, no representa una intromisión indebida en la vida privada de los apelantes, sino una salvaguarda de los mejores intereses del menor, consustancial con los poderes de parens patriae del Estado. El Estado no obliga a los apelantes a casarse, sino que dentro del procedimiento de adopción de un menor, al cual *220se comparece voluntariamente, requiere simplemente que cumplan con uno de los requisitos sustantivos de rango jurisdiccional que la ley establece para poder adoptar conjuntamente.
Como ya discutimos anteriormente, la condición im-puesta por el Art. 131 del Código Civil, supra, responde a un interés apremiante del Estado, y el medio utilizado para adelantarlo guarda una relación racional con éste. Por ello, no albergamos dudas sobre la validez constitucio-nal del estatuto.
V
Las consideraciones en torno a la conveniencia de la adopción por parte de la pareja consensual en ese caso particular son inmateriales para resolver la controversia ante nos. Ante la clara manifestación de la intención legislativa de excluir la adopción conjunta por parejas consensúales, la autorización por parte de este Tribunal de ese tipo de adopción constituiría una usurpación del Poder Legislativo al entrar en el ámbito de la elaboración y el diseño de política pública que ha sido reservada por nuestra Constitución a las otras dos ramas de gobierno.
Sólo a las Ramas Legislativa y Ejecutiva les corresponde establecer e implantar la política pública del Estado, por lo que la revisión judicial no puede tornarse en una reevaluación de la sabiduría o corrección de una medida legislativa o actuación impugnada. Véanse: San Miguel Lorenzana v. E.L.A., supra; Berberena v. Echegoyen, supra, pág. 881; Minnesota v. Clover Leaf Creamery Co., 449 U.S. 456, 464 (1981); Schweiker v. Wilson, 450 U.S. 221 (1981); Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432 (1985).
Aunque la clasificación no parezca ser la manera más acer-tada, adecuada, sabia y eficiente de adelantar el propósito legis-lativo, el tribunal debe mantener su constitucionalidad una vez *221se demuestre que existe una relación racional entre ésta y el propósito esbozado. Por lo tanto, la intervención judicial será muy limitada. Serrano Geyls, op. cit., [Vol. 2], pág. 1086. (En-fasis suplido.) San Miguel Lorenzana v. E.L.A., supra, págs. 431-432.
La inequívoca intención legislativa, ratificada por recientes enmiendas a las disposiciones reguladoras de la adopción, nos obligan a sostener la decisión del Tribunal de Circuito de Apelaciones al revocar la sentencia del Tribunal de Primera Instancia. Los argumentos sobre los cuales se basa la sentencia dictada por el foro de instancia van dirigidos a cuestionar la sabiduría o deseabilidad de la norma impugnada y no a demostrar la infracción de algún derecho fundamental de los apelantes. En este aspecto ex-cedió sus facultades constitucionales al adjudicarse funciones del Poder Legislativo. El Poder Judicial no puede convertirse en un poder supralegislativo con el fin de juzgar la sapiencia o deseabilidad de las determinaciones de política pública que establece la Asamblea Legislativa en áreas que no afectan derechos fundamentales ni crean clasificaciones sospechosas. San Miguel Lorenzana v. E.L.A., supra.
Como hemos visto, la institución del matrimonio sienta unas garantías de estabilidad que son fruto de las obligaciones libremente contraídas por los cónyuges. Por ello, goza acertadamente de un trato privilegiado en nuestra sociedad, por encima de otras formas de relaciones interpersonales. Si bien es cierto que el matrimonio no es una garantía infalible de la preservación de la unidad de las parejas legalmente casadas, tampoco lo es la relación consensual, pero en la unión matrimonial existe un vínculo legal ante el Estado que no está presente en la consensual.
En vista de lo anterior, sostenemos la constitucionalidad de la disposición impugnada y confirmamos la sentencia del Tribunal de Circuito de Apelaciones. Se devuelve el caso al foro de instancia para que proceda conforme a lo aquí dispuesto.

*222
Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García, la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri disienten con opinión escrita.
— O —

 Los padres biológicos de la niña, ambos desempleados, asintieron mediante declaración jurada a la adopción de su hija por parte de los peticionarios.


 Véase Exposición de Motivos de la Ley Núm. 9 de 19 de enero de 1995, Leyes de Puerto Rico, págs. 60-61.


 1995 Leyes de Puerto Rico 49.


 31 L.P.R.A. see. 534.


 Entre los ponentes que se opusieron a esta modalidad de adopción conjunta se encontraba el profesor Pedro F. Silva Ruiz, quien señaló en su comparecencia de 2 de agosto de 1993:
“Me preocupa [ ... ] la calificación de ‘matrimonio natural’ [que se le había dado en el proyecto] a la unión consensual, a la manera de matrimonio, de personas sol-teras, de sexo diferente.
“El matrimonio, que jurídicamente es uno, es aquél que cumple con los dictá-menes de la ley (ver art. 68 del Código Civil vigente, 31 L.P.R.A. 221[y] ss.) y es la institución que este Pueblo ha consagrado para transmitir, de una generación a otra, sus valores.
“Tolera nuestra sociedad otras formas de convivencia, como vías culturales al-ternativas entre personas, de determinada capacidad. Pero, a mi juicio, tan sólo aquéllos que han cumplido con las disposiciones de ley en cuanto a su convivencia diaria como marido y mujer pueden adoptar. [ ... ]
“En Puerto Rico no hay ley general que regule el concubinato —que el proyecto denomina “matrimonio natural” — , sino [el] reconocimiento de algunos efectos econó-micos por legislación especial. La jurisprudencia le ha reconocido tan sólo efectos patrimoniales (económicos) al concubinato.”


 Ley Núm. 8, supra, pág. 60.


 Exposición del delegado señor Benitez.


 El profesor Serrano Geyls también señala que la disposición sobre el discri-men por condición social estaba “íntimamente ligada a la Sec. 20 del Art. II que reconocía varios derechos económicos y sociales”. R. Serrano Geyls, Derecho Consti-tucional de Estados Unidos y Puerto Rico, Ira ed., San Juan, Ed. C. Abo. P.R., 1988, Vol. II, pág. 1189.


 R.E. Ortega-Vélez, 25 Lecciones de Derecho de Familia, San Juan, Ed. Scisco, 1997, pág. 183.


 Citando a Sostre Lacot v. Echlin of P.R., Inc., 126 D.P.R. 781, 791 (1990), voto disidente del Juez Asociado Señor Negrón García. Allí también se dijo: “Parece-ría innecesario esgrimir argumentos en defensa del valor social del matrimonio. Basta apuntar que como institución civil claramente establecida y protegida por el orden social y jurídico ocupa un lugar predominante en la sociedad contemporánea que sobrepasa los límites de lo controvertible.” (Enfasis suprimido.) Id., pág. 790.